Exhibit 10.4

 

EXECUTION COPY

 

VOTING, CONSENT AND WAIVER AGREEMENT

 

This VOTING, CONSENT AND WAIVER AGREEMENT (this “Agreement”) is dated December
    , 2004 and entered into by and among Velocity Express Corporation, a
Delaware corporation (the “Company”) and each of the shareholders signatory
hereto representing at least two-thirds of issued and outstanding Series B
Convertible Preferred Stock, par value $.004 per share (the “Series B Preferred
Stock”), issued and outstanding Series C Convertible Preferred Stock, par value
$.004 per share (the “Series C Preferred Stock”), issued and outstanding Series
D Convertible Preferred Stock, par value $.004 per share (the “Series D
Preferred Stock”), issued and outstanding Series F Convertible Preferred Stock,
par value $.004 per share (the “Series F Preferred Stock”), issued and
outstanding Series G Convertible Preferred Stock, par value $.004 per share (the
“Series G Preferred Stock”), issued and outstanding Series H Convertible
Preferred Stock, par value $.004 per share (the “Series H Preferred Stock”),
(each such series of preferred stock is referred to herein individually as
“Preferred Class” and collectively, as the “Existing Preferred” and the holders
of such Existing Preferred, individually a “Preferred Holder” and collectively,
the “Preferred Holders”).

 

WHEREAS, the Preferred Holders directly or indirectly beneficially own (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), at least two-thirds (2/3) of each Preferred Class of Existing
Preferred.

 

WHEREAS, the Company and Pequot Capital or its affiliates, Scorpion Capital
Partners, L.P. or its affiliates and Special Situations Funds or its affiliates
(the “Series M Purchasers”) intend to enter into Stock Purchase Agreements (the
“Stock Purchase Agreements”) pursuant to which the Company will issue the Series
M Purchasers shares of new Series M Convertible Preferred Stock, par value $.004
per share, (“Series M Preferred Stock”) of the Company (the “Investment”) on the
terms and conditions set forth in the Stock Purchase Agreements.

 

WHEREAS, a condition to the effectiveness of the Stock Purchase Agreements will
include the entry by two-thirds (2/3) of each Preferred Class of the Existing
Preferred into this Agreement and entry by two-thirds (2/3) of the purchasers of
each the Series I Preferred Stock, Series J Preferred Stock, Series K Preferred
Stock and Series L Preferred Stock to be authorized and issued after the next
shareholders meeting of the company into a separate voting agreement covering
such series of preferred stock, attached hereto as Annex B;

 

WHEREAS, in order to induce the Series M Purchasers to expend the time and
resources required to consummate the Investment, for the benefit of all
stockholders of the Company, including the Preferred Holders, the Company has
requested, and the Preferred Holders have agreed, to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.

Standstill. During the Term (as defined below), each of the Preferred Holders
agrees that neither it nor any of its Affiliates will directly or indirectly (i)
sell, assign, transfer, pledge, grant a security interest in or lien on or
otherwise dispose of or encumber (collectively, “Sell”) any of the Shares (as
defined in Section 7(a) below) or enter into any contract, option or other
arrangement or undertaking to Sell any of the Shares, or (ii)

 



--------------------------------------------------------------------------------

 

relinquish control of the voting power with respect to any of the Shares,
deposit any of the Shares into a voting trust, enter into a voting agreement or
arrangement or grant any proxy with respect to any of the Shares (other than a
proxy to vote in favor of the Proposals (as defined below) at a meeting of the
Company’s stockholders). For the purposes of this Agreement, “Term” will mean
the period from the date of execution of this Agreement until 30 days following
the next meeting of the Company’s shareholders.

 

2. Voting and Support. During the Term, each of the Preferred Holders does
hereby irrevocably agree to vote (or cause to be voted) all of the Shares (as
defined in Section 7(a) below) held by it at every annual, special or adjourned
meeting of the stockholders (including any consent in lieu of a meeting) of the
Company (i) in favor of the adoption of each of the Proposals set forth on Annex
A attached hereto and the approval of the transactions contemplated by the Stock
Purchase Agreements, (ii) against any proposal relating to any action or
agreement that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the Stock
Purchase Agreements or which would result in any of the conditions to the
Company’s obligations under the Stock Purchase Agreements not being fulfilled,
(iii) in favor of any other matter relating to the consummation of the
transactions contemplated by the Stock Purchase Agreements, and (iv) except as
specifically requested in writing by the Company in advance, against any other
action which is intended or would reasonably be expected to impede, interfere
with, delay postpone, discourage or materially adversely affect the Investment,
the transactions contemplated by the Stock Purchase Agreements or the
contemplated economic benefits of any of the foregoing. During the Term, the
Preferred Holders will not enter into any agreement or understanding with any
Person to vote in any manner inconsistent with this Section 2.

 

3. IRREVOCABLE PROXY. EACH PREFERRED HOLDER DOES HEREBY GRANT TO, AND APPOINT
THE COMPANY AND WESLEY C. FREDENBURG, IN HIS RESPECTIVE CAPACITY AS OFFICER OR
REPRESENTATIVE OF THE COMPANY, AND ANY INDIVIDUAL WHO SHALL HEREAFTER SUCCEED TO
ANY SUCH OFFICE OF THE COMPANY, AND ANY OTHER DESIGNEE OF PARENT, AS HIS
IRREVOCABLE (DURING THE TERM) PROXY AND ATTORNEY-IN-FACT (WITH FULL POWER OF
SUBSTITUTION) TO VOTE HIS SHARES (AS DEFINED IN SECTION 7(A) BELOW) AS INDICATED
IN SECTION 2 ABOVE. EACH PREFERRED HOLDER INTENDS THIS PROXY TO BE IRREVOCABLE
(DURING THE TERM) AND COUPLED WITH AN INTEREST AND WILL TAKE SUCH FURTHER ACTION
AND EFFECTUATE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE
INTENT OF THIS IRREVOCABLE PROXY AND HEREBY REVOKES ANY PROXY PREVIOUSLY GRANTED
BY SUCH PREFERRED HOLDER WITH RESPECT TO THE SHARES. NOTWITHSTANDING THE
FOREGOING, THIS IRREVOCABLE PROXY WILL BE AUTOMATICALLY REVOKED WITHOUT ANY
FURTHER ACTION ON THE PART OF THE PREFERRED HOLDERS OR THE COMPANY AT THE END OF
THE TERM.

 

4. Conduct of Preferred Holders. During the Term, none of the Preferred Holders
will (i) take, agree or commit to take any action that would make any
representation and warranty of Preferred Holders hereunder inaccurate in any
respect at any time, or (ii) omit, or agree or commit to omit, to take any
action necessary to prevent any representation or warranty from being inaccurate
in any respect at any time, in each case except to the extent required by
applicable law.

 

2



--------------------------------------------------------------------------------

5. Conversion. Upon (i) entry into the Stock Purchase Agreements by the Series M
Purchasers, and (ii) the requisite shareholder approval of the Proposals in
accordance with Section 2 hereof, each of the holders of Series B Preferred
Stock signatory hereto, constituting 100% of the holders of issued and
outstanding Series B Preferred Stock, hereby agree to immediately convert all of
the issued and outstanding Series B Preferred Stock into Common Stock in
accordance with Section 5 of the Company’s Amended and Restated Articles of
Incorporation.

 

6. Further Assurances. During the Term, the Preferred Holders will take such
further actions and execute such further documents and instruments as may
reasonably be requested by the Company to carry out the provisions of this
Agreement and/or the Stock Purchase Agreements.

 

7. Representations & Warranties. Each Preferred Holder represent and warrants,
severally and not jointly, to the Company as follows:

 

(a) Valid Title, etc. With respect to the Existing Preferred such Preferred
Holder signatory hereto beneficially owns (as defined in Rule 13d-3 of the
Securities and Exchange Act of 1934) (each a “Share” and collectively, the
“Shares”) there are no restrictions on the rights of disposition pertaining
thereto, except for any restrictions contemplated herein or arising under
applicable securities laws, such Preferred Holder has exclusive power to vote,
exclusive power of disposition and exclusive power to agree to all of the
matters set forth in this Agreement, in each case with respect to all of such
Preferred Holder’s Shares with no limitations, qualifications or restrictions on
these rights. Each Preferred Holder represent that neither it nor any of its
Affiliates is party to or bound by any agreement with respect to the voting (by
proxy or otherwise), sale or other disposition of the Shares (other than this
Agreement).

 

(b) Non-Contravention. The execution and delivery of this Agreement by such
Preferred Holder and the performance by such Preferred Holder of such Preferred
Holder’s obligations under this Agreement (i) are within such Preferred Holder’s
powers, have been duly authorized by all necessary action (including any
consultation, approval or other action by or with any other person), (ii)
require no action by or in respect of, or filing with, any governmental body,
agency, official or authority, and (iii) do not and will not contravene or
constitute a default under, or give rise to a right of termination, cancellation
or acceleration of any right or obligation of such Preferred Holder or to a loss
of any material benefit of such Preferred Holder under, any provision of
applicable law or regulation or of any agreement, judgment, injunction, order,
decree, or other instrument binding on him or result in the imposition of any
lien on any asset of such Preferred Holder other than any conflicts, breaches,
violations, defaults, obligations, rights or losses that individually or in the
aggregate would not (A) impair the ability of such Preferred Holder to perform
its obligations under this Agreement or (B) prevent or delay the consummation of
any of the transactions contemplated hereby.

 

(c) Binding Effect. This Agreement has been duly executed and delivered by such
Preferred Holder, and this Agreement is the valid and binding agreement of the
Preferred Holder, enforceable against it accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and to general principles of equity.

 

(d) Stock Purchase Agreements. Such Preferred Holder has reviewed and
acknowledges receipt of the term sheet provided to such Preferred Holder with
respect to the Stock Purchase Agreements and is familiar with the terms and the
conditions set forth therein.

 

3



--------------------------------------------------------------------------------

(e) Proposals. Such Preferred Holder has reviewed the Proposals and is familiar
with the terms and the conditions set forth therein.

 

(f) Voting Agreement. Such Preferred Holder has reviewed the Voting Agreement
(the “Voting Agreement”) with respect to the Series I Preferred Stock, Series J
Preferred Stock, Series K Preferred Stock and Series L Preferred Stock attached
hereto as Annex B, and is familiar with the terms and conditions set forth
therein.

 

8. Termination. This Agreement will automatically terminate and be of no further
force and effect 30 days following the conclusion next annual meeting of the
Company’s shareholders. Notwithstanding anything in the previous sentence,
Sections 10(b) through 10(i) will survive the termination of this Agreement and
the termination of this Agreement will not affect any rights or remedies any
party has with respect to the breach of this Agreement by another party prior to
such termination.

 

9. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service, faxed or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

if to the Company:

 

Four Paramount Plaza

7803 Glenroy Road, Suite 200

Bloomington, Minnesota 55439

Telecopy: (612) 492-2499

Attention: Wesley C. Fredenburg

 

if to a Preferred Holder:

 

at such addresses set forth below such Preferred Holder’s name on the signature
page attached hereto.

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

10. Miscellaneous.

 

(a) Each Preferred Holder acknowledges and agrees that this Agreement
constitutes a binding agreement of such Preferred Holder and that the Company
may be irreparably damaged if for any reason such Preferred Holder fails to
perform any of its obligations hereunder, and that the Company would not have an
adequate remedy at law for money damages in that event. Accordingly, the Company
will be entitled to specific performance and injunctive and other equitable
relief to enforce the performance of this Agreement by the Preferred Holders.
This provision is without prejudice to any other rights that the Company may
have against any Preferred Holder for any failure to perform its respective
obligations under this Agreement.

 

(b) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision

 

4



--------------------------------------------------------------------------------

of this Agreement or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

(c) This Agreement may be executed in separate counterparts, each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement.

 

(d) This Agreement together with any Annex hereto and the Stock Purchase
Agreement embodies the complete agreement and understanding among the parties
concerning the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, with respect to the subject matter hereof.

 

(e) Governing Law; Jurisdiction; Waiver of Jury Trial. THE PROVISIONS OF THIS
AGREEMENT AND THE DOCUMENTS DELIVERED PURSUANT HERETO SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (EXCLUDING ANY
CONFLICT OF LAW RULE OR PRINCIPLE THAT WOULD REFER TO THE LAWS OF ANOTHER
JURISDICTION). EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
FEDERAL COURT LOCATED IN THE STATE OF DELAWARE OR ANY DELAWARE STATE COURT, IN
ANY ACTION OR PROCEEDING THAT IS OTHERWISE PERMITTED UNDER THIS AGREEMENT OR ANY
OTHER AGREEMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT, AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION
OR PROCEEDING MUST BE BROUGHT AND/OR DEFENDED IN SUCH COURT. EACH PARTY HERETO
HEREBY CONSENTS TO SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY THE APPLICABLE
LAW OF THE FORUM IN ANY ACTION BROUGHT UNDER OR ARISING OUT OF THIS AGREEMENT,
AND EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT EFFECTIVELY, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY
JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING HEREUNDER.

 

(f) This Agreement shall be binding upon and inure solely to the benefit of (i)
each party hereto and (ii) the Series M Purchasers, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

(g) Confidentiality. The Preferred Holders recognize that this Agreement and its
terms, until otherwise disclosed by the Company are confidential information and
that it has and will continue to receive additional confidential information
regarding the Company. Accordingly, the Preferred Holders agree to use their
reasonable efforts to prevent the unauthorized disclosure of any confidential
information concerning the Company that has been or is disclosed to it or its
agents in connection with the entry of the parties in to this Agreement and the
transactions contemplated hereby. Notwithstanding the foregoing, a Preferred
Holders may make confidential information available to its respective counsel,
accountants and financial advisors; provided the receiving such Preferred Holder
shall remain liable for any unauthorized disclosure by such Preferred Holder’s
representative.

 

5



--------------------------------------------------------------------------------

(h) The descriptive headings contained in this Agreement are included for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(i) All costs and expenses incurred in connection with this Agreement will be
paid by the party incurring such cost or expense.

 

(j) No amendment, modification or waiver shall be binding or effective with
respect to any provisions hereof without the prior written consent of the
holders of at least two-thirds of each Preferred Class of Existing Preferred
outstanding, voting as a separate class, at the time such action is taken.

 

* * *

 

[Signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Voting Agreement as of
this              day of December, 2004.

 

Notice Address:

 

 

Name:

Title:

 



--------------------------------------------------------------------------------

 

Annex A

 

Proposals

 

(1) To approve amendments to the Amended and Restated Articles of Incorporation
of the Company (the “Articles”) in order to adopt each of the certificates of
designation, preferences and rights with respect to the Series I Preferred
Stock, Series J Preferred Stock, Series K Preferred Stock, Series L Preferred
Stock and Series M Preferred Stock.

 

(2) To approve an amendment the Articles to increase number of authorized shares
of Common Stock and Preferred Stock to authorize (i) a sufficient number of
shares of Preferred Stock to permit the issuance of the Series I Preferred
Stock, Series J Preferred Stock, Series K Preferred Stock, Series L Preferred
Stock and Series M Preferred Stock and (ii) authorize a sufficient number of
Shares of Common Stock available for issuance upon conversion of all of such
series of Preferred Stock into Common Stock.

 

(3)(a) To approve an amendment to the Amended and Restated Articles of
Incorporation to include the following new Section 5H:

 

5H. Drag Along Right. In the event that all of the then outstanding Series B
Preferred Stock is converted pursuant to Section 5 hereof, upon such conversion
of the Series B Preferred Stock, all of the then outstanding Initially
Designated Preferred Stock, (including, without limitation, any Initially
Designated Preferred Stock acquired as the result of the exercise of any
outstanding warrants to purchase such series of preferred stock) shall be
converted automatically into shares of Conversion Stock, and the holders of
Initially Designated Preferred Stock shall surrender all of their stock
certificates representing any Initially Designated Preferred Stock in exchange
for certificates representing the number of shares of Conversion Stock then
issuable upon conversion of any such series of Initially Designated Preferred
Stock in accordance with this Section 5.

 

(b) To approve an amendment to Exhibit A to the Series G Convertible Preferred
Stock Certificate of Designations to add the following new Section 5H:

 

5H. Drag Along Right. In the event that all of the then outstanding Series B
Preferred Stock is converted pursuant to Article IV.D.5. of the Charter, upon
such conversion of the Series B Preferred Stock, all of the then outstanding
Series G Preferred Stock shall be converted automatically into shares of
Conversion Stock, and the holders of Series G Preferred Stock shall surrender
all of their stock certificates representing Series G Preferred Stock in
exchange for certificates representing the number of shares of Conversion Stock
then issuable upon conversion of such series of Series G Preferred Stock in
accordance with this Section 5.

 

(c) To approve an amendment to Exhibit A to the Series H Convertible Preferred
Stock Certificate of Designations to add the following new Section 5H:

 

5H. Drag Along Right. In the event that all of the then outstanding Series B
Preferred Stock is converted pursuant to Article IV.D.5. of the Charter, upon
such conversion of the Series B Preferred Stock, all of the then outstanding
Series H Preferred Stock shall be converted automatically into shares of
Conversion Stock, and the holders of Series H Preferred Stock shall surrender
all of their stock certificates representing Series H Preferred Stock in
exchange for certificates representing the number of shares of Conversion Stock
then issuable upon conversion of such series of Series H Preferred Stock in
accordance with this Section 5.

 



--------------------------------------------------------------------------------

(4) To approve the reverse-stock split that will result in a reduction in the
total number of fully diluted shares of common stock after giving effect to the
conversions of preferred stock contemplated by this Agreement and the Voting
Agreement.

 

(5) To approve the change of control resulting from the conversion into common
stock of the preferred stock owned collectively by TH Lee Putnam Ventures, L.P.
and its affiliates.

 

(6) To approve the Stock Purchase Agreements, Registration Rights Agreement and
related agreements contemplated by the Stock Purchase Agreements entered into
between the Company the Series M Purchasers and the transactions contemplated
thereby.

 

(7) To approve any other proposals necessary for the Company to carry out the
terms of the Stock Purchase Agreements and the Agreement.

 

(8) The holders of 2/3 of each Series of Initially Designated Preferred Stock
shall waive Section 5 of the Articles and (ii) holders of Series G Preferred
Stock shall waive Section 5 of Exhibit A to the Series G Certificate of
Designations and holders of Series H Preferred Stock shall waive Section 5 of
Exhibit A to the Series H Certificate of Designations, respectively, to the
extent that the issuance of Series L Preferred Stock and Series M Preferred
stock shall not result in any adjustment to the Conversion Price (as defined in
the Articles and in the Series G Preferred Stock Certificate of Designations and
the Series H Preferred Stock Certificate of Designations, respectively) as a
result of such issuance of Series M Preferred Stock.

 

(9) To approve an Amended and Restated Certificate of Incorporation which shall
be adopted after the conversion of all of the outstanding Initially Designated
Preferred Stock, Series G Preferred Stock, Series H Preferred Stock, Series I
Preferred Stock, Series J Preferred Stock, Series K Preferred Stock and Series L
Preferred Stock, and will provide, among other things, that after such
conversion all such shares of Preferred Stock, other than Series M Preferred
Stock shall be cancelled and the Series M Preferred Stock shall be redesignated
Series A Convertible Preferred Stock.

 



--------------------------------------------------------------------------------

 

Annex B

 

Voting Agreement — See attached.

 